DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 45-46 are directed to an invention that lacks unity with the invention originally claimed for the following reasons: the shared technical features are not novel/non-obvious over the prior art as rejected in detail herein.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 45-46 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Response to Arguments
Applicant's arguments filed 11 April 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner has provided motivation for why you would modify the references and the applicant has merely made factually unsupported conclusory statements as to why the motivation is not correct. If the Examiner applied the Applicant’s . 
Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 43, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2012/0276262 (Schrader, cited on an IDS) in view of 2011/0182675 (Mortensen).
In re claim 23, Schrader discloses a powder transport container (70’, the transport container being for powder is not germane to the patentability of the apparatus as it is merely intended end use. The body of the claim sets forth all the structure required by the claim, the powder and gas are merely intended use of the structure positively defined.) comprising: 
a pressure vessel (71’, paras.22, 24) for containing a quantity of metal powder and a quantity of inert pressurised gas (capable of containing these elements, see MPEP 2115, material worked upon by apparatus does not impart patentability to the apparatus); 
a part-conical main body portion (72a’, para.60, “conical shape”); 
an outlet (77’) through which, in use, the powder can flow out of the pressure vessel; 
an outlet valve (aseptic valve at the discharge port 77’, paras 57 and 66. Para. 57 stating the valve is at the discharge end, para.66 describing the container is of the type described above and can be used in all of some embodiments described) for selectively opening and closing the outlet; 
a data sensing and/or logging means (101’, 102’) adapted to monitor and/or log various parameters of the powder and/or the pressurised gas (capable of, Schrader measures parameters inside the container related to the contents thereof); 

However, Schrader fails to explicitly disclose the data sensing and/or logging means comprises an oxygen sensor.
Mortensen teaches another transport container (“bulk shipping container” described throughout the disclosure) wherein the data sensing and/or logging means comprises an oxygen sensor (para.45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the teachings of Mortensen in Schrader for the purpose of minimized adverse effects of oxygen  on product being shipped within the transport container by detecting oxygen in the container being able to mitigate those effects by purging. 
In re claim 24, Schrader discloses the data sensing and/or logging means additionally comprises one or more of the group consisting of: a humidity sensor; a temperature sensor (101’); a strain gauge; a weighing device; a location sensor; a GPS tracking device; an accelerometer; an electrostatic sensor; and a pressure sensor (102’).
In re claim 43, Schrader discloses the part-conical main body portion leads to the outlet (fig.4).
In re claim 44, Schrader discloses the outlet of the container is adapted to connect to an inlet (fig.3b, para.66 stating embodiments can be combined), outlet of the valve is adapter to connect to an inlet, the additive manufacturing machine is not a required element, and is fact restricted from the claimed container. There is no more specific structure required by the claim that makes the outlet able to connect to any other device) of an additive manufacturing machine.
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2012/0276262 (Schrader) in view of 2011/0182675 (Mortensen) and further in view of 3,209,675 (Stimpson).
In re claim 28, while Schrader discloses a supplementary gas supply connected to the pressure vessel is known in the art in paragraph 10, it fails to explicitly recite that their invention has the gas supply connected to the container.
However, Stimpson teaches another transport container having a supplementary gas supply (31) connected to the pressure vessel (fig.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the teachings of Stimpson in Schrader for the purpose of include a gas source on the container for the purpose of creating a self-contained system which could replenish the inert gas thereby preventing the ingress of air into the container during transport. 
Claims 47, 48, 53, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2012/0276262 (Schrader, cited on an IDS) in view of 2011/0182675 (Mortensen) and further in view of Breed (2013/0002443)
In re claim 47, Schrader discloses a powder transport container (70’, the transport container being for powder is not germane to the patentability of the apparatus as it is merely intended end use. The body of the claim sets forth all the structure required by the claim, the powder and gas are merely intended use of the structure positively defined.) comprising: 
a pressure vessel (71’, paras.22, 24) for containing a quantity of metal powder and a quantity of inert pressurised gas (capable of containing these elements, see MPEP 2115, material worked upon by apparatus does not impart patentability to the apparatus); 
a part-conical main body portion (72a’, para.60, “conical shape”); 
an outlet (77’) through which, in use, the powder can flow out of the pressure vessel; 

a data sensing and/or logging means (101’, 102’) adapted to monitor and/or log various parameters of the powder and/or the pressurised gas (capable of, Schrader measures parameters inside the container related to the contents thereof); 
a control unit (103’, 104’) adapted to record and log the sensor readings either continuously, or at intervals, the control unit comprising a communications module (104’) adapted to relay sensor readings, or log files, to a remote monitoring station (wireless transceiver is as specially configured as required. Wireless transmissions inherently connect to “remote” receivers)
However, Schrader fails to explicitly disclose the data sensing and/or logging means comprises an oxygen sensor.
Mortensen teaches another transport container (“bulk shipping container” described throughout the disclosure) wherein the data sensing and/or logging means comprises an oxygen sensor (para.45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the teachings of Mortensen in Schrader for the purpose of minimized adverse effects of oxygen  on product being shipped within the transport container by detecting oxygen in the container being able to mitigate those effects by purging. 
However, Schrader and Mortensen fail to explicitly disclose a humidity sensor.
Breed teaches another transport container having a humidity sensor (para.87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Breed in Schrader for the purpose of monitoring the transported assets to determine if damage has occurred (para.177). 

In re claim 53, Schrader discloses the part-conical main body portion leads to the outlet (fig.4).
In re claim 54, Schrader discloses the outlet of the container is adapted to connect to an inlet (fig.3b, para.66 stating embodiments can be combined), outlet of the valve is adapter to connect to an inlet, the additive manufacturing machine is not a required element, and is fact restricted from the claimed container. There is no more specific structure required by the claim that makes the outlet able to connect to any other device) of an additive manufacturing machine.
Claims 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2012/0276262 (Schrader) in view of 2011/0182675 (Mortensen), Breed, and further in view of 3,209,675 (Stimpson).
In re claim 52, while Schrader discloses a supplementary gas supply connected to the pressure vessel is known in the art in paragraph 10, it fails to explicitly recite that their invention has the gas supply connected to the container.
However, Stimpson teaches another transport container having a supplementary gas supply (31) connected to the pressure vessel (fig.1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the teachings of Stimpson in Schrader for the purpose of include a gas source on the container for the purpose of creating a self-contained system which could replenish the inert gas thereby preventing the ingress of air into the container during transport. 



Allowable Subject Matter
Claims 25-27, and 49-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  see the reasons set forth in the final rejection mailed on 21 February 2020.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy P. Kelly/Primary Examiner, Art Unit 3753